Citation Nr: 0820498	
Decision Date: 06/23/08    Archive Date: 06/30/08

DOCKET NO.  06-09 248	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama



THE ISSUE

Entitlement to an effective date earlier than July 29, 2004, 
for the award of service connection for carcinoma of the left 
kidney.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel





INTRODUCTION

The veteran served on active duty from September 1950 to 
September 1953 and from April 1955 to January 1956.

In May 2007, the veteran's motion to advance his appeal on 
the docket of the Board of Veterans' Appeals (Board) was 
granted.  The appeal has received expedited treatment since 
that time.


FINDINGS OF FACT

1.  The veteran filed a claim for entitlement to service 
connection for kidney cancer on February 13, 2002, which was 
supported by evidence of record at that time.

2.  No formal claim for entitlement to service connection for 
kidney cancer was filed prior to February 13, 2002.

3.  The record does not contain any document dated prior to 
February 2002 which may be construed as an informal claim for 
entitlement to service connection for kidney cancer.


CONCLUSION OF LAW

An effective date of February 13, 2002, but no earlier, is 
warranted for the grant of service connection for kidney 
cancer, post-nephrectomy.  38 U.S.C.A. §§ 5107, 5110 (West 
2002); 38 C.F.R. § 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends an earlier effective date is warranted 
for the grant of service connection for carcinoma of his left 
kidney.  He asserts that an application for compensation and 
pension benefits which he filed in 1984 should be considered 
a claim for the kidney disability as well.  He alternatively 
asserts that a claim for entitlement to service connection 
for kidney cancer filed in February 2002, which was denied, 
should support the award of an effective date of February 
2002.

Duties to notify and assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice should be provided 
prior to an initial unfavorable decision on a claim by the 
agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  Review of the claims file 
shows that the veteran was informed of these elements with 
regard to his claim for entitlement to service connection for 
carcinoma of his left kidney in an August 2004 letter.  

The veteran was informed of the rationale for the assignment 
of the current disability rating and effective date in the 
June 2005 rating decision which granted service connection 
for carcinoma of the left kidney, status post left 
nephrectomy.  He was informed of the law and regulations 
governing the assignment of effective dates in the March 2005 
Statement of the Case.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  A letter of June 2005 informed the 
veteran of specifically what type of evidence could be 
submitted to support his claim for an earlier effective date.  
Although this information was not provided prior to the June 
2005 decision, the Board finds that the veteran has 
nevertheless had adequate opportunity to respond to the 
information provided, and has, in fact, perfected a timely 
and relevant appeal to that portion of the June 2005 decision 
which assigned an effective date to the grant of service 
connection benefits.  Furthermore, he has demonstrated actual 
understanding of the laws and regulations governing his 
appeal in his written contentions.  Thus, no prejudice has 
accrued to the veteran or his appeal by the faulty timing of 
the initial notice.   

The record on appeal contains service medical records, 
private medical statements, VA medical records, and the 
veteran's own contentions in support of his claim.  No 
outstanding records have been identified.  Thus, the Board 
considers that the VA's duty to notify and assist 
requirements have been met.

Standard of review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

History and analysis

The current effective date of July 29, 2004, was assigned 
because the RO determined that date is when the veteran's 
successful claim for entitlement to service connection for 
carcinoma of the left kidney was received by VA.  In general, 
the effective date of a grant of service connection is based 
upon a variety of factors, including the date of claim, the 
date entitlement is shown, and the finality of prior 
decisions.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

Historically, the veteran filed a claim for VA pension 
benefits in June 1984.  According to the application, he 
claimed he was unable to maintain employment due to dementia 
and nerves, which had their onset in 1983.  In support of 
this claim, he submitted information from the Social Security 
Administration and his private physician, showing that had 
undergone a left nephrectomy for a "left renal mass" in 
April 1983, and also had other disabilities including a 
hiatal hernia, diverticulosis, major depression, and 
dementia.  The medical records submitted at that time show 
that the veteran's renal mass was in fact a carcinoma, but do 
not provide any additional information about the carcinoma, 
or its etiology; rather the medical records pertained to the 
impairment resulting from the veteran's psychiatric problems.  

Based upon this information, the RO granted VA pension 
benefits to the veteran in a July 1984 rating decision.  An 
overpayment of VA benefits was declared in August 1984, due 
to the veteran's concurrent receipt of Social Security 
disability benefits and VA pension.  Apparently in relation 
to this overpayment, the veteran's wife submitted a copy of 
the veteran's Social Security Award Certificate in September 
1984.  She included a post-script to a cover note which reads 
as follows:  "P.S.  My Husband [the veteran] was in the 
(South Pacific) at the time of (atomic nuclear bomb) testing 
was done.  Also he was in combat in Korean War."  (sic)

No further correspondence or other contact was received from 
the veteran until February 2002, when he filed a claim for 
kidney cancer, having its inception in 1983.  He indicated on 
the application that he had been exposed to ionizing 
radiation in August 1952 during the course of his military 
duties.  To this claim, he attached copies of certificates 
showing that he had participated in Operation Ivy, atomic 
testing at Eniwetok Proving Ground in the fall of 1952.  

The RO issued a denial of this claim in September 2002.  It 
does not appear, on the face of the rating decision, that the 
RO considered entitlement to service connection on the basis 
of radiation exposure in this decision, as the reasons for 
denial include only that kidney cancer was not shown in the 
veteran's service medical records and no other nexus to 
service was shown.  There was no apparent consideration of 
radiation as the causative factor.  The veteran was informed 
of the denial and provided with a copy of the rating decision 
in September 2002.  The veteran did not appeal this decision 
and it thus became final one year after he was notified of 
the decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 
20.1103.

In July 2004, the veteran again wrote to the RO, requesting 
"the status of the claim that I submitted for several 
conditions due to radiation exposure."  The RO provided the 
veteran with a thorough notification of the type of evidence 
necessary to support a claim for service connection under the 
radiation presumptive provisions.  In response to this 
notification, the veteran provided additional material, to 
include information from the Defense Threat Reduction Agency 
confirming his participation in Operation Ivy and further 
copies of the medical records previously provided.  Although 
the RO did not explicitly explain or identify the procedural 
status of the veteran's claim in the June 2005 rating 
decision, adjudicators apparently considered this new 
evidence sufficient to reopen the previously-denied claim 
under the provisions of 38 U.S.C.A. § 5108.

The date of entitlement to an award of service connection 
based upon the submission of new and material evidence is the 
date of receipt of the new claim or the date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(q)(2) [emphasis 
added].

In this case, the Board finds that the evidence supporting 
the grant of service connection, which the RO implemented in 
the June 2005 decision, was of record at the time of the 
September 2002 decision.  However, the RO did not consider 
the theory of entitlement based upon radiation exposure at 
that point.  The veteran contended in his February 2002 claim 
that he had been exposed to radiation and submitted evidence 
showing his participation in Operation Ivy at that time.  
Also of record at that time were doctor's reports showing 
that the veteran had had carcinoma of the kidney in 1983.  
The law and regulations providing that kidney cancer may be 
presumed to have resulted from earlier military radiation 
exposure have not changed and were in effect in 2002, as well 
as in 2004.  

Multiple precedents are to the effect that the VA is required 
to consider all potential theories of entitlement which are 
reasonably raised by the evidence of record.  In this case, 
the veteran had requested service connection for kidney 
cancer as caused by radiation exposure, had presented 
evidence of such radiation exposure, and the file already 
contained evidence of his treatment for kidney cancer in 
2002, but the RO failed to consider this reasonably-raised 
theory of entitlement.  The RO did not perform any additional 
development in 2004 to support the veteran's claim; rather 
they reviewed new evidence submitted by the veteran which was 
simply duplicative of the evidence previously contained in 
the record.  Thus, the Board holds that an effective date of 
February 13, 2002, representing the date the veteran's first 
claim for entitlement to service connection for kidney cancer 
was received by VA, is warranted in this case.

However, the Board's analysis is not complete at this point, 
because the veteran contends that an even earlier effective 
date of June 1984 is warranted, on the premise that his 1984 
claim for VA pension benefits should be viewed as 
encompassing a claim for entitlement to compensation.  

Review of the veteran's June 1984 pension claim shows that 
the disabilities identified by the veteran as causing his 
unemployability were dementia and nerves.  On its face, the 
application appears to be one for pension benefits only.  He 
did not mention kidney cancer or cancer of any type on this 
application.  The medical evidence submitted in support of 
the pension claim included mention of the left nephrectomy 
and a left renal mass, but did not include any mention 
whatsoever of cancer.  There is no indication contained in 
the file at all that the veteran's left renal mass was 
cancerous prior to a March 2002 physician's statement which 
shows a history of renal carcinoma.  Thus, the Board finds 
that the June 1984 pension claim cannot be construed as a 
claim for service connection for kidney cancer.  Furthermore, 
in the absence of any indication that the veteran even had 
kidney cancer, the Board cannot find that the evidence of 
record in 1984 reasonably raised an implicit claim for 
service connection for kidney cancer on any basis.  

The applicable statutory and regulatory provisions require 
that VA look to all communications from the appellant which 
may be interpreted as applications or claims--formal and 
informal--for benefits.  In particular, VA is required to 
identify and act on informal claims for benefits.  
38 U.S.C.A. § 511; 38 C.F.R. §§ 3.1(p), 3.400(b)(2), 
3.155(a).  See Servello v. Derwinski, 3 Vet. App. 196, 198-
200 (1992).  An informal claim must identify the benefit 
sought.  38 C.F.R. § 3.155(a).  We note that the provisions 
of 38 C.F.R. § 3.1(p) and 3.155(a) have remained the same 
since 1983.

The September 1984 statement of the veteran's wife is the 
earliest indication contained in the file that the veteran 
was exposed to ionizing radiation during the course of his 
duties in service.  However, this statement was not submitted 
in the context of an on-going active claim, as the only claim 
filed by the veteran was the one for pension benefits, which 
had been granted two months prior to his wife's statement.  
She does not mention his radiation exposure in the context of 
any disability which may be related to it; rather it appears 
she desired to establish his bona fides as a veteran, 
generally.  There does not appear to be any specific reason 
for her post-script added to a generic note identifying the 
Social Security information she is submitting.  In 
particular, her statement does not identify any benefit or 
appear to be seeking any benefit, as is required of an 
informal claim under 38 C.F.R. § 3.155(a).  Therefore, the 
Board holds that the September 1984 statement from the 
veteran's wife cannot be construed as an informal claim, as 
the statement does not identify any particular disability 
which may be linked to the veteran's radiation exposure, and 
does not identify any benefit which is being sought.  

As the veteran did not correspond with or otherwise contact 
the VA between 1984 and 2002, there is nothing which could be 
interpreted as an informal claim for any benefit at all in 
between the successful 1984 pension claim and the 2002 
application for service connection.

The Board thus holds that an effective date of February 13, 
2002, is warranted for the grant of service connection for 
kidney cancer, post-nephrectomy, presumed to have arisen from 
exposure to ionizing radiation during the veteran's active 
service.  However, the preponderance of the evidence is 
against the award of an effective date prior to February 
2002.  



ORDER

An effective date of February 13, 2002, and no earlier, for 
the award of service connection for kidney cancer is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.





____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


